987 So.2d 176 (2008)
Patrick D. WHITE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-4406.
District Court of Appeal of Florida, First District.
July 17, 2008.
*177 Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Proffitt v. State, 315 So.2d 461, 465 (Fla.1975) (a communication is not privileged if it is made in circumstances where the person invoking the privilege either knew or should have known at the time of the communication that it was being overheard by a third party); Black v. State, 920 So.2d 668, 670 (Fla. 5th DCA 2006) (same, citing Proffitt).
WEBSTER, VAN NORTWICK, and THOMAS, JJ., concur.